                       1   BURKE, WILLIAMS & SORENSEN, LLP
                           Richard J. Reynolds, Bar No. 89911
                       2   rreynolds@bwslaw.com
                           Rafael R. Garcia-Salgado, Bar No. 283230
                       3   rgarcia@bwslaw.com
                           1851 East First Street
                       4   Suite 1550
                           Santa Ana, CA 92705-4067
                       5   Telephone: 949.863.3363
                           Facsimile: 949.863.3350
                       6
                           Attorneys for Defendants
                       7   SPECIAL DEFAULT SERVICES, INC.; TRINITY
                           FINANCIAL SERVICES, LLC; and NEWPORT
                       8   BEACH HOLDINGS, LLC

                       9                                    UNITED STATES BANKRUPTCY COURT

                   10                                         NORTHERN DISTRICT OF CALIFORNIA

                   11

                   12      CECILIA MANGAOANG,                                   Case No. 18-52245-MEH

                   13                               Debtor,                     Adv. No. 18-05062

                   14                                                           Chapter Number: 13

                   15                                                           DEFENDANTS SPECIAL DEFAULT
                                                                                SERVICES, INC., TRINITY FINANCIAL
                   16                                                           SERVICES, LLC, AND NEWPORT
                                                                                BEACH HOLDINGS, LLC’S RESPONSE
                   17                                                           IN SUPPORT OF ORDER TO SHOW
                                                                                CAUSE
                   18
                                                                                DATE: April 22, 2019
                   19                                                           TIME: 11:00 a.m.
                                                                                CTRM: 3020
                   20
                           CECILIA MANGAOANG,
                   21
                                                    Plaintiff,
                   22
                                       v.
                   23
                           SPECIAL DEFAULT SERVICES, INC.;
                   24      TRINITY FINANCIAL SERVICES, LLC;
                           NEWPORT BEACH HOLDINGS, LLC;
                   25      Does 1-10, inclusive

                   26                               Defendants.

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                      RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                               -1-
  ATTO RNEY S AT LAW       06836-0146.001                                                                             CAUSE
     SANTA A NA
                  Case: 18-05062            Doc# 64        Filed: 03/26/19   Entered: 03/26/19 15:42:04 Page 1 of 10
                       1            Defendants Special Default Services, Inc., Trinity Financial Services, LLC, and Newport

                       2   Beach Holdings, LLC (collectively, “Defendants”) hereby respond in support of the Order to

                       3   Show Cause (this “Response”) issued by the Court on March 18, 2019. This Response is based

                       4   on the authorities cited herein and on such additional submissions and argument as may be

                       5   presented at or before the hearing on the Order to Show Cause (the “OSC”). In support of this

                       6   Response, the Defendants respectfully state as follows:

                       7                                            INTRODUCTION

                       8            The Debtor has just filed yet another state court lawsuit against Defendants for the

                       9   purpose of challenging her foreclosure. The instant adversary proceeding is now just one in a

                   10      long chain of fatally flawed litigations commenced by the Debtor. As the Debtor’s main

                   11      bankruptcy case has been dismissed and there are no ancillary matters to resolve in this

                   12      proceeding, the Court should dismiss this case.

                   13                                           STATEMENT OF FACTS

                   14               A.       The Adversary Proceeding

                   15               1.       On December 4, 2018, the Debtor filed her Adversary Complaint, Case No. 18-

                   16      05062-MEH [Docket No. 1].

                   17               2.       On December 7, 2018, the Debtor filed her First Amended Adversary Complaint

                   18      [Docket No. 7].

                   19               3.       On January 17, 2019, Special Default Services, Inc. (“SDS”) filed its Answer to

                   20      Complaint [Docket No. 20].

                   21               4.       On January 17, 2019, Trinity filed its Answer to Complaint [Docket No. 21].

                   22               5.       On January 17, 2019, Newport Beach Holdings, LLC (“NBH”) filed its Answer to

                   23      Complaint [Docket No. 22].

                   24               6.       On February 11, 2019, the Debtor filed her Motion for Leave to File Second

                   25      Amended Complaint [Docket No. 24].

                   26               7.       On February 20, 2019, the Debtor filed her Motion for Temporary Restraining

                   27      Order, Memorandum in Support of Motion for Temporary Restraining Order, and Declaration in

                   28      Support of Motion for Temporary Restraining Order [Docket Nos. 27, 28, and 29].
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                  RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                           -2-
  ATTO RNEY S AT LAW       06836-0146.001                                                                         CAUSE
     SANTA A NA
                  Case: 18-05062           Doc# 64    Filed: 03/26/19    Entered: 03/26/19 15:42:04 Page 2 of 10
                       1            8.       On February 22, 2019, Defendants filed their Opposition to Motion for Temporary

                       2   Restraining Order and its Evidentiary Objections in Support of Opposition to Motion for

                       3   Temporary Restraining Order [Docket Nos. 32 and 33].

                       4            9.       On February 25, 2019, the Court issued its Temporary Restraining Order [Docket

                       5   No. 35]. This injunctive relief expired on its own terms on March 11, 2019 at 9:00 AM.

                       6            10.      On February 27, 2019, the Debtor filed her Notice of Lis Pendens and Request for

                       7   Order Approving Notice of Pendency of Action [Docket Nos. 43 and 44].

                       8            11.      On March 1, 2019, the Debtor filed her Notice of Non-Consent to Electronic

                       9   Service [Docket No. 49].

                   10               12.      On March 7, 2019, Defendants filed their Opposition to Preliminary Injunction

                   11      [Docket No. 56].

                   12               13.      On March 8, 2019, the Court issued its Order Denying Preliminary Injunction

                   13      [Docket No. 58].

                   14               14.      Defendants filed their Opposition to the Debtor’s Motion for Leave to file a

                   15      Second Amended Complaint on March 13, 2019 [Docket No. 60].

                   16               B.       The Foreclosure of the Subject Property

                   17               15.      Newport Beach Holdings, LLC (“NBH”), the prior owner of Trinity’s second lien,

                   18      caused to be recorded a Notice of Default and Election to Sell Under Deed of Trust as Document

                   19      No. 23426666 in the Santa Clara County Recorder’s office on September 9, 2016. This document

                   20      is attached as Exhibit 9 to Trinity’s Opposition to Preliminary Injunction [Docket No. 56].

                   21      Defendants request the Court take judicial notice of this recorded document pursuant to Fed. R.

                   22      Evid. 201.

                   23               16.      NBH caused to be recorded a Notice of Sale as Document No. 23552011 in the

                   24      Santa Clara County Recorder’s Office on January 6, 2017. This document is attached as Exhibit

                   25      10 to Trinity’s Opposition to Preliminary Injunction [Docket No. 56]. Defendants request the

                   26      Court take judicial notice of this recorded document pursuant to Fed. R. Evid. 201.

                   27               17.      On September 12, 2018, NBH recorded an Assignment of Deed of Trust

                   28      transferring the interest to Trinity. This document was recorded as Document No. 24022209 in
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                   RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                            -3-
  ATTO RNEY S AT LAW       06836-0146.001                                                                          CAUSE
     SANTA A NA
                  Case: 18-05062           Doc# 64     Filed: 03/26/19    Entered: 03/26/19 15:42:04 Page 3 of 10
                       1   the Santa Clara County Clerk-Recorder’s Office.

                       2            18.      On September 6, 2018, Trinity and NBH’s foreclosing trustee, Special Default

                       3   Services, caused to be recorded a Notice of Trustee’s Sale against the Debtor’s subject property.

                       4   This Notice of Trustee’s Sale was recorded as Document No. 24018268 in the Santa Clara

                       5   County Clerk-Recorder’s office, and is attached as Exhibit 11 to Trinity’s Opposition to

                       6   Preliminary Injunction [Docket No. 56]. Defendants request the Court take judicial notice of this

                       7   recorded document pursuant to Fed. R. Evid. 201.

                       8            19.      On November 5, 2018, as there was no automatic stay in effect, the foreclosure

                       9   trustee for the subject property completed its foreclosure sale on the subject property. The

                   10      Trustee’s Deed Upon Sale in favor of Trinity was recorded in the Santa Clara County Clerk-

                   11      Recorder’s office as Document No. 24064356. A true and correct copy of the Trustee’s Deed

                   12      Upon Sale in favor of Trinity is attached as Exhibit 4 to Trinity’s Objection to the original

                   13      Chapter 13 Plan [Main Case Docket No. 43]. Defendants request the Court take judicial notice of

                   14      this recorded document pursuant to Fed. R. Evid. 201.

                   15               C.       The Unlawful Detainer Proceeding

                   16               20.      On January 3, 2019, the Debtor filed her Verified Notice of Motion and Motion to

                   17      Hold Case in Abeyance Pending Adversary Proceeding, Bankruptcy, and Appeal (“Abeyance

                   18      Motion”). See Exhibit 1 to the Opposition to Preliminary Injunction [Docket No. 56].

                   19      Defendants request that the Court take judicial notice of the state court pleadings and orders

                   20      attached to the Opposition.

                   21               21.      On January 8, 2019, the Debtor filed her Notice of Motion and Motion for More

                   22      Definite Statement. See Exhibit 2 to the Opposition to Preliminary Injunction [Docket No. 56].

                   23               22.      On January 11, 2019, the state court issued its Order denying the Debtor’s motion

                   24      to quash and overruling the Debtor’s Demurrer. See Exhibit 3 to the Opposition to Preliminary

                   25      Injunction [Docket No. 56].

                   26               23.      On January 14, 2019, the Debtor filed her Verified Objection to Order to Answer.

                   27      See Exhibit 4 to the Opposition to Preliminary Injunction [Docket No. 56].

                   28               24.      On January 17, 2019, Trinity filed its Opposition to the Debtor’s Motion to Hold
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                   RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                            -4-
  ATTO RNEY S AT LAW       06836-0146.001                                                                          CAUSE
     SANTA A NA
                  Case: 18-05062           Doc# 64    Filed: 03/26/19     Entered: 03/26/19 15:42:04 Page 4 of 10
                       1   Case in Abeyance Pending Adversary Proceeding, Bankruptcy Case, and Appeal (“Abeyance

                       2   Opposition”). See Exhibit 5 to the Opposition to Preliminary Injunction [Docket No. 56].

                       3            25.      On January 23, 2019, Trinity filed its Opposition to the Debtor’s Motion for More

                       4   Definite Statement. See Exhibit 6 to the Opposition to Preliminary Injunction [Docket No. 56].

                       5            45.      On February 5, 2019, the state court issued its Order Denying Defendant’s Motion

                       6   to Hold Case in Abeyance Pending Adversary Proceeding, Bankruptcy Case and Appeal

                       7   (“Abeyance Order”). See Exhibit 7 to the Opposition to Preliminary Injunction [Docket No. 56].

                       8            26.      On February 7, 2019, the state court denied the Debtor’s Motion for More Definite

                       9   Statement at the hearing on that motion.

                   10               27.      On February 7, 2019, the Debtor filed her Verified Notice of Motion and Motion

                   11      for Discovery. See Exhibit 8 to the Opposition to Preliminary Injunction [Docket No. 56].

                   12               28.      On March 14, 2019, the state court issued its Judgment in favor of Trinity. A true

                   13      and correct copy of the Judgment is attached hereto as Exhibit 1 and incorporated herein by

                   14      reference.

                   15                                                    ARGUMENT

                   16               29.      The Court dismissed the Debtor’s main bankruptcy case on March 25, 2019 for her

                   17      failure to prosecute a confirmable plan [Main Case Docket No. 102].

                   18               30.      As the main case is dismissed, there is no bankruptcy estate remaining, and the

                   19      Court lacks jurisdiction over the instant adversary proceeding. Spacek v. Thomen (In re

                   20      Universal Farming Indus.), 873 F.2d 1334, 1335 (9th Cir.1989) (dismissal of underlying

                   21      bankruptcy case moots all issues directly involving the debtor's reorganization, but not those

                   22      ancillary to the bankruptcy). Accordingly, this case must be dismissed.

                   23      ///

                   24      ///

                   25      ///

                   26      ///

                   27      ///

                   28      ///
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                   RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                            -5-
  ATTO RNEY S AT LAW       06836-0146.001                                                                          CAUSE
     SANTA A NA
                  Case: 18-05062           Doc# 64     Filed: 03/26/19    Entered: 03/26/19 15:42:04 Page 5 of 10
                       1                                             CONCLUSION

                       2            For the reasons in this Response, Defendants respectfully request that Court dismiss this

                       3   adversary proceeding.

                       4

                       5   Dated:           March 26, 2019                    BURKE, WILLIAMS & SORENSEN, LLP
                       6

                       7                                                      By:
                                                                                    Richard J. Reynolds
                       8                                                            Rafael R. Garcia-Salgado
                                                                                    Attorneys for Defendants
                       9                                                            SPECIAL DEFAULT SERVICES, INC.;
                                                                                    TRINITY FINANCIAL SERVICES, LLC;
                   10                                                               and NEWPORT BEACH HOLDINGS,
                                                                                    LLC
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                  RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                           -6-
  ATTO RNEY S AT LAW       06836-0146.001                                                                         CAUSE
     SANTA A NA
                  Case: 18-05062           Doc# 64   Filed: 03/26/19     Entered: 03/26/19 15:42:04 Page 6 of 10
                           Exhibit 1
Case: 18-05062   Doc# 64   Filed: 03/26/19   Entered: 03/26/19 15:42:04   Page 7 of 10
Case: 18-05062   Doc# 64   Filed: 03/26/19   Entered: 03/26/19 15:42:04   Page 8 of 10
Case: 18-05062   Doc# 64   Filed: 03/26/19   Entered: 03/26/19 15:42:04   Page 9 of 10
                       1                                           PROOF OF SERVICE

                       2            I, Johnnelle Gomez, declare:

                       3           I am a citizen of the United States and employed in Orange County, California. I am over
                           the age of eighteen years and not a party to the within-entitled action. My business address is
                       4   1851 East First Street, Suite 1550, Santa Ana, California 92705-4067.

                       5            On March 26, 2019, I electronically filed the attached document:

                       6            DEFENDANTS SPECIAL DEFAULT SERVICES, INC., TRINITY
                                    FINANCIAL SERVICES, LLC AND NEWPORT BEACH HOLDINGS,
                       7            LLC’S RESPONSE IN SUPPORT OF ORDER TO SHOW CAUSE

                       8   with the Clerk of the court using the CM/ECF system which will then send a notification of such
                           filing to the following:
                       9
                               •    Rafael Ramon Garcia-Salgado rgarcia@bwslaw.com, dwetters@bwslaw.com
                   10          •    Richard J. Reynolds rreynolds@bwslaw.com, psoeffner@bwslaw.com
                   11
                           And I hereby do certify that I have mailed by United States Postal Service the document to the
                   12      following non CM/ECF participants:

                   13
                                      Cecilia Mangaoang                       Judge M. Elaine Hammond
                   14                 2901 Capewood Lane                      United States Courthouse, Room 3035
                                      San Jose, CA 95132                      280 South First Street
                   15                                                         San Jose, CA 95113-3099
                   16

                   17              I declare that I am employed in the office of a member of the bar of this court at whose
                           direction the service was made.
                   18
                                    Executed on March 26, 2019, at Santa Ana, California.
                   19

                   20

                   21

                   22
                                                                         /s/ Johnnelle Gomez
                   23                                                    Johnnelle Gomez

                   24

                   25

                   26

                   27
                   28
B URKE , W ILLIAMS &
   S ORENS EN , LLP        IRV #4839-3846-3630 v1                                 RESPONSE IN SUPPORT OF ORDER TO SHOW
                                                                          -7-
  ATTO RNEY S AT LAW       06836-0146.001                                                                        CAUSE
     SANTA A NA
                  Case: 18-05062            Doc# 64   Filed: 03/26/19    Entered: 03/26/19 15:42:04 Page 10 of
                                                                    10
